On Petition for a Rehearing.
Morris, C.
Counsel for the appellant insist that the court erred in its opinion in this case, in holding:
1. That the tenant for life was not bound for the payment of taxes on the real estate so held beyond the income of such estate.
2. In holding that in this case the burden of showing' that the income of the estate was sufficient to pay the taxes, and charges upon it, rested upon the appellants.
Aaron B. Clark, by his will, devised a lot in Goshen, Elk-hart county, Indiana, to his wife, Mary A. Clark, for life, with remainder to the appellants.- The taxes on the lot were allowed to become delinquent, and it was duly sold for their non-payment, and, through the sale, the title, during the life of Mary A. Clark, passed beyond the reach of the appellants, and became lost to them. The suit is brought to recover from the appellees, as the grantees of Mary A. Clark, the value of the estate in remainder thus lost to the appellants.
We held that the tenant for life, as well as those in remainder, must be regarded as the object of the testator’s bounty ; that, if the property was unproductive, she was not bound to pay out of her other means the accruing taxes and charges upon the estate in order to save the remainder for the appellants; that such a requirement would be opposed to the presumed intention' of the testator.
*2531st. The appellants say that the taxes on the estate are charged by the State to the tenant for life, and that the tenant is, therefore, under obligation to pay them. This may be, but if the State sold the lot, and from the proceeds received the taxes, the obligation to the State is discharged. The question is not between the State and the tenant for life, but between the latter and the remainder-man. In such case, if the remainder-man desires to save the estate, he must pay the taxes. We are satisfied with our ruling on this point.
2d. Was it for the appellants in this case to show that the property was sufficiently productive to keep down and pay the taxes, and that therefore the property was wrongfully allowed to be sold, and the remainder lost to them? or was it for the appellees to show that the property was not productive, and that for that reason they were excusable ?
Appellants insist that, prima facie, it is the duty of the tenant for life to pay the taxes. But we hold that the duty is not absolute, but conditional; that it is dependent upon the productive capacity of the estate; that if the property is unproductive, the duty docs not exist; that, therefore, the remainder-man can n.ot complain of the failure of the tenant for life to pay the taxes, without showing that the estate was productive, and that, for this reason, the burden as to this question was upon the appellants. The appellants say:
“ We think it is a universal rule of law, without exception, that where one person sues another for failing to perform a duty imposed by law or by contract, and the plaintiff proves the facts from which the duty prima facie arises, and the failure to perform it, the burden is on the defendant to show an exception or excuse, if he have one.”
This proposition may be admitted, but the law only imposes the duty upon the life tenant to pay the taxes where the prop;erty held for life is productive. One of the facts from which the duty to pay the taxes arises is the productiveness of the estate. Counsel also say that “ It is ’generally the duty of a city to keep its streets in safe condition if it has funds or *254means so to do; ” that the absence of funds will be a sufficient excuse, etc. But, in such cases, the law, which need not be averred or proved, confers upon the city ample means for procuring the necessary funds, and, therefore, presumes the existence of such means. In the absence of such a law, no such presumption would arise.
In the only case which we have been able to find, supporting the right of the appellants to recover for the loss of their estate in remainder for the non-payment of taxes, the rental value of the property was alleged and proven by the plaintiff and it was only upon the fact that the income was shown to be sufficient to discharge the taxes and interest upon encumbrances, that the plaintiff was held to be entitled to recover. Wade v. Malloy, 16 Hun, 226. We think the burden of showing that the life-estate was productive rested upon the appellants, and that the petition for a rehearing should be overruled.
It was held in this case, with some doubt expressed in the opinion, that the warranty deed of Mary A. Clark to John Arthur was not an execution of the power of alienation which, by the will of Aaron B. Clark, accompanied the devise to her for life. It may not be improper to say here that a subsequent examination of the authorities has convinced ús that the deed made by her to Arthur was a valid execution of the power. It appears that Arthur paid Mrs. Clark, for the lot, the sum of $1,450, its fair cash value. This somewhat distinguishes the case from Dunning v. Vandusen, 47 Ind. 423. In support of the conclusion here stated, see the following cases: Funk v. Eggleston, 92 Ill. 515; Andrews v. Brumfield, 32 Miss. 107; White v. Hicks, 33 N. Y. 383, and cases there cited; Amory v. Meredith, 7 Allen, 397; Hall v. Preble, 68 Maine, 100; Bishop v. Remple, 11 Ohio State, 277; Campbell v. Johnson, 65 Mo. 439.
Per Curiam. — Petition overruled.